Exhibit 10.4

 

Execution Version

 

WAIVER AGREEMENT

 

WAIVER AGREEMENT (this “Waiver Agreement”), dated as of October 21, 2013, with
respect to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of June 30,
2001, as amended (the “Agreement”), between Plains All American GP LLC, a
Delaware limited liability company (the “Company”), and Greg L. Armstrong (the
“Employee”).

 

RECITALS:

 

A.        Capitalized terms not otherwise defined in this Waiver Agreement are
used with the meanings ascribed to such terms in the Agreement, or if not
defined in the Agreement, with the meanings ascribed to such terms in that
certain Sixth Amended and Restated Limited Liability Company Agreement of the
Company dated of even date herewith.

 

B.        Section 8(d)(ii) of the Agreement provides that if the Employee shall
terminate his employment upon a Change in Control of the Company pursuant to
clause (D) of Section 7(d)(i) of the Agreement, then the Employee will be paid a
lump sum amount, and further, pursuant to Section 8(f) of the Agreement, if the
Employee shall terminate his employment under such circumstances, then the
Employee will be entitled to continue to participate in certain
health-and-accident plans or arrangements of the Company and pursuant to the
Prior Waivers (as defined below) shall be entitled to immediately vest in any
and all unvested long term incentive arrangements outstanding under the
Company’s 1998 Long Term Incentive Plan or the 2005 Long Term Incentive Plan
(such entitlement to a lump sum amount, continued participation in such plans or
arrangements and immediate vesting under the applicable long term incentive
plans being referred to collectively herein as the “Separation Benefits”).

 

C.        By separate Waiver Agreements between the Company and Employee dated
August 12, 2005 and December 23, 2010 (collectively, the “Prior Waiver
Agreements”), Employee has previously agreed to conditionally waive certain
rights under the Agreement that would have been triggered but for such waivers,
in each case subject to the specific terms and conditions set forth in each of
the Prior Waiver Agreements.

 

D.        Plains GP Holdings, L.P., a Delaware limited partnership (“PAGP”), was
formed in July 2013, and in connection with an initial public offering of equity
interests by PAGP (the “IPO”), the existing owners of the Company intend to
contribute all of their respective membership interests in the Company to the
general partner of PAGP (the “Initial Contribution”), whereupon the general
partner of PAGP intends to contribute such interests to PAGP (such contribution,
together with the Initial Contribution, referred to collectively as the
“Membership Interest Contribution”).

 

E.        The Company and the Employee desire to enter this Waiver Agreement to
clarify and agree upon the effect of the Membership Interest Contribution and
IPO under the Agreement.

 

--------------------------------------------------------------------------------


 

WAIVER

 

In that regard, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree as
follows:

 

1.             Acknowledgement and Waiver.  The Company and the Employee both
acknowledge that the Membership Interest Contribution and/or the IPO would
constitute a Change in Control of the Company, and that without this Waiver
Agreement, Employee would have the power under Section 7(d) of the Agreement to
terminate his employment (the “Termination Power”) and, having done so, would
have the right to the Separation Benefits (the “Benefit Right”).

 

2.             Waiver.  Subject to the terms and conditions contained herein,
the Employee waives his Termination Power and the Benefit Right, in each case
only with respect to the Membership Interest Contribution and the IPO (the
“Waiver”).  The Waiver is limited to the effects under the Agreement of the
Membership Interest Contribution and the IPO, and does not waive any other
provisions of the Agreement nor the effects of any past, present or future
transaction constituting a Change in Control of the Company (or any other Good
Reason). Specifically, except as expressly provided hereunder with respect to
the Membership Interest Contribution and the IPO, the Waiver does not constitute
a release or waiver by Employee of any rights or benefits under the Prior Waiver
Agreements.

 

3.             Change in Control of the Company Definition; No other Changes to
Agreement.  Effective upon the closing of the IPO, the definition of “Change in
Control of the Company” in the Agreement shall be modified as follows: A “Change
in Control of the Company” shall conclusively be deemed to have occurred at any
time following the closing of the initial public offering of Plains GP Holdings,
L.P. (“PAGP”) if:

 

(i)            any person (other than PAGP or its wholly owned subsidiaries),
including any partnership, limited partnership, syndicate or other group deemed
a “person” for purposes of Section 13(d) or 14(d) of the Securities Exchange Act
of 1934, as amended, becomes the beneficial owner, directly or indirectly, of
50% or more of the membership interest in the Company or 50% or more of the
outstanding limited partnership interests of PAGP;

 

(ii)           any person (other than PAGP or its wholly owned subsidiaries),
including any partnership, limited partnership, syndicate or other group deemed
a “person” for purposes of Section 13(d) or 14(d) of the Securities Exchange Act
of 1934, as amended, becomes the beneficial owner, directly or indirectly, of
50% or more of the membership interest in PAA GP Holdings LLC, a Delaware
limited liability company (“PAGP GP”);

 

(iii)          PAGP ceases to beneficially own, directly or indirectly, more
than 50% of the membership interest in the Company;

 

(iv)          KAFU Holdings, L.P. and its affiliates, Lynx Holdings I, LLC and
its affiliates, Oxy Holding Company (Pipeline), Inc. and its affiliates, Mark
Strome and

 

2

--------------------------------------------------------------------------------


 

his affiliates,  Windy, LLC and its affiliates, PAA Management, L.P. and its
affiliates, PAGP and its affiliates, Jay Chernosky, Kipp PAA Trust, Paul Riddle,
Russell Clingman, David Humphreys and Philip Trinder (collectively, the “Owner
Affiliates”), cease to beneficially own, directly or indirectly, more than 50%
of the membership interest in PAGP GP; or

 

(v)           there has been a direct or indirect transfer, sale, exchange or
other disposition in a single transaction or series of transactions (whether by
merger or otherwise) of all or substantially all of the assets of PAGP or Plains
All American Pipeline, L.P. to one or more persons who are not affiliates of
PAGP (“third party or parties”), other than a transaction in which the Owner
Affiliates continue to beneficially own, directly or indirectly, more than 50%
of the issued and outstanding voting securities of such third party or parties
immediately following such transaction.

 

Other than the modification of the Change in Control of the Company definition
or the Waiver as described herein, the Agreement remains in full force and
effect.

 

4.             Miscellaneous.  No provisions of this Waiver Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  The validity, interpretation, construction and
performance of this Waiver Agreement shall be governed by the laws of the State
of Texas.

 

5.             Entire Agreement.  Subject to the terms hereof, this Waiver
Agreement contains the entire understanding of the parties in respect of its
subject matter and supersedes all prior oral and written agreements and
understandings between the parties with respect to such subject matter.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver Agreement as of the
date first above written.

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President

 

 

 

 

 

GREG L. ARMSTRONG

 

 

 

 

 

/s/ Greg L. Armstrong

 

Employee

 

[Signature Page to Waiver Agreement]

 

--------------------------------------------------------------------------------